DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 08/02/2021 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jason Croft on 08/12/2021.

Please amend claims 27, 36, 39, 42, and 46 as follows:

: 
a processor and memory, wherein the processor is configured to execute operations comprising:
receive network layer packet data units, each including a transport layer service data unit from the transmitting node, wherein the transport layer service data units encapsulate application data and are devoid of a transport layer header facilitating reliability of the data delivery between the network node and the transmitting node;
add the service data units into a transmission buffer of a protocol in a transport layer of a transmission protocol stack
transmit the service data units towards a receiving node by segmenting
a transport layer protocol the service data units into segments, and adding a transport layer header to the segments prior to their transmission to the receiving node, wherein segmentation of the service data units is implemented by the transport layer protocol in the transmission protocol stack receiving segments of data of said service data units from the transmission buffer.

36.	(Currently Amended) A network node for registering a segmentation-offload for a transmitting node, the network node comprising: 
a processor and memory, wherein the processor is configured to execute operations comprising:
receive, at the processor, a segmentation offload request from a transmitting node connected to the network node via a network;

assign, by the processor, a tunnel endpoint identifier to the virtual network function for facilitating network layer tunneling of the application data from the transmitting node to the network node via said network; and
transmit a segment offload response to the transmitting node, the segment offload response comprising the tunnel endpoint identifier, wherein the segment offload response comprises the segmentation offload identifier.

39.	(Currently Amended) The network node of claim 37, wherein the transport layer connection is a Transmission Control Protocol (TCP) [[TCP]] connection, User Datagram Protocol (UDP) [[UDP]] connection, Datagram Congestion Control Protocol (DCCP) [[DCCP]] connection or Stream Control Transmission Protocol (SCTP) [[SCTP]] connection, or wherein the tunnel endpoint identifier is an IP address assigned to the virtual network function, or wherein the tunnel is implemented using Generic Routing Encapsulation (GRE), a GPRS Tunneling Protocol (GTP) or Point-to-Point Tunneling Protocol (PPTP).

a maximum transmission unit (MTU) or [[MSS]] maximum segment size (MSS) of data link layer protocol data units that are to be transmitted from the transmitting node to the network node.

46.	(Currently Amended) A client node for registering a segmentation-offload at a network node, the client node comprising: 
a processor and memory, wherein the processor is configured to execute operations to cause the client node to: 
transmit a segmentation offload request to the network node connected to the client node via a network;
receive a segment offload response from the network node, the segment offload response comprising a tunnel endpoint identifier; and
configure, in response to the segment offload response, a network layer tunneling protocol of a transmission protocol stack provided by the client node to tunnel network layer protocol data units to the network node using the tunnel endpoint identifier, wherein said network layer protocol data units encapsulate application data and are devoid of a transport layer header facilitating reliability of the data delivery between the network node and the client node.

Response to Arguments

Applicant’s arguments, please see pages 10-12, filed on 08/02/2021, with respect to claims 27-51 have been fully considered, and in light of the claims amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 27, 29-39, and 41-51 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469